UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1688


In re:   IRBY GENE DEWITT,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (4:04-cr-00795-TLW-4)


Submitted:   October 15, 2015               Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irby Gene Dewitt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Irby Gene DeWitt petitions for a writ of mandamus seeking

an order directing the district court to resentence him.                           We

conclude    that     DeWitt    is   not       entitled    to    mandamus      relief.

Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances.         Kerr v. U.S. Dist. Court, 426 U.S.

394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-

17 (4th Cir. 2003).         Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought.                        In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Finally, mandamus may not be used as a substitute for

appeal.     In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).    The relief sought by DeWitt is not available by way

of mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                        We

dispense    with     oral     argument    because        the    facts   and     legal

contentions    are    adequately    presented       in    the   materials      before

this court and argument would not aid the decisional process.

                                                                  PETITION DENIED




                                          2